406
                                    <g h.;
I
                                    0....+:.‘i
                 OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                                    AUSTIN l1
    GROVER     SELLERS
    ATTORNEY    GENERAL



    Eonomble  Coke R. Stovmron
    OoYemor  of Pusa
    Aurtln, TUAB

    nur      aarrxnor StoYmronc




    ment upon
    Ualtar F,
    the Unite                                             follevr:
HaeorableCoke R. Qtweaaon, page 2


      The     tint          QWlttOA           pnremted            la   thl81

      %A        four Stat0  into such rgnemont vlth
                                      rnter
      p&Oral ~OYOl’%Wllt vithout wrultw    in the Stat.
      ~ymont.bring prtl4llr or totally mduced bz the
      oaouat of thr 8u9ple~nuntaryhdeml payment?
In~#VaFil@             thi# wStl=j                   th0
              of Artlslo ‘JzOlb,Sootlon 3 (o
             vll Statotoa, wbloh soads a8


                (0)      ?br a8l babefit porlad rlth rospeat
                         to vhioh ho 18 naolring or ha ro-
                       ; e8lv.d -2utlaa      in the fom Oil


                                          Aot u UaAdOd,
                                  8eculat;l
                                  a? SblilU                m)nOAt8        WI-
                                  do? my Aat ai Congnrr,
                                  o r l ( I t& o Lo g lr la tur e,
                                  or oaplo~or peadon                      plAa,
                                  provldo&,that if mmb
                                 =MI?dieA     18 1088 tha
                                 ths boaoflto vblob veuld
                                 othorvlrabo due undo? thlr
                                 Aot, ha #hall k entitled
                                  to ncolvo ror rush boA.-
                                  fit porlod, if 0tlwrul8.
                                  lllglblo, baefitr mdueod
                                  w the uouqtof                        ruah xw-
                                 mlneretion.
      Ths trrrprupol tbo quoted 8retlm 18 tavolvod to the                                                    utat
that If ~pytruador~.l274,a~lylmrau                                                                   thoKlQwe
Blll, are rim lu pqm.atr ,r*tbettoml8luodabove                                                           the
8U~1880Atd             pr)rOd#         @Or           th0    UfgOlU         bill     reuld    k       &Oti-
bl8 fra tm   10-t  8apau8ttoa  baeflt8                                             vhiab    lm       pretlde6
la the Tez~r    10-t   Cap8wbtloq Ast;                                              A rldlkr          qua8tlQll
ma   parsad          uplm        thlh            l8 eplda
                                              6epart8at     so. a-4393 m
opla108 Do, 0-s a                    JnioaBo*  o-4393 hold8 lBeffeet that
War Maplacamoat               l&ofOf Es, rhioh vora do#wod   k k fm1#ntm
#U~lWAtrl              t0    PO(pru           BktO        m-1-t                   -f&t8          h    tb     -
frrhlau   t&u suj?$lr~trlb.-flt8 Pmt
 ars rltha tbs pxwhlbitlaP @f wetla 3
                                                                                                                408

        .-
,   ItO&+biO COkO R. 8tOVOllSO& PCgO 3


    ~ubroquont      OpiaiOB     to.     0-5064 SUbrtU3Itbllf                     DOdif’iO#        thi#    ho&
    -tA# i8 it8     btO=mtitia             Of &OtiOA 3 (0)                       (3).     Thr     btter
    O$diOA, HO. 0-5064, FUbB                   t&t        Old m          ~8818tAAOO          plmt#
                                                                        Wolf&m dl??er bar:aall?
                                                                        XI of tha boctal Se-
                                     pfb].08Atrwvlthln tb mm-
                              I?, AS OaMuded     Ln the Irttor
                           llrturcO   ~y8ant.r a@0 not pq88atr
                                    is 80ro 8ppwaat   that the
    ruoplomoatal ply8MAt:mde tier th0 Kl4on       Bill would not
    be      rblkr    prpeAt8           to Old hg9 &aeflttr.                      In other word@,
    thU’O iS &A WOA           rldor diStisOtb8 b.trOOA 8~105oIl~1                                     W
     10-t        bO8O?lt#  rad         Soa-          *QptitJ           w)wnt#        thrrr      th.1’0    18
    & tWOA      SktO   Old &@          A8818tUWO Md                   bocial tiaurltyJbBJWAtS.
            m0u40~~~1ii                p~0ttd08wn~                     for   supgimtb6    p4p
    AOAtS prO#@Atl~ pmvldod for,tmdOP th0 8tatr                                 bO8plO)PrOAt
    CapOA8AtiaAn~U,    8UOh SO 'lmtW7   pAmOAt                                   to k paid for
    leh8~Y.l~    Out Ot hdO=  Py -8.

            t'ha authority of th0 tOXA8 bOBplO~sAt                                 cc8poa8stloa           Ca-
    8188~Oa     to UkS     SWb        8UjJp18UOatU~
                                        ~)rObt# OUt Of Fedma
    fUad8 in rupportod bt thr first put Of oplnlon lo. O-4393,
    uhloh 18 l’.?SM’Od t0 iOr AB UhUJtlVO   UM1~818 9? thl8 QuU-
    tian.
          The FortpnlAtb I*gl#laturo mmotod aa omndmoat undor
    -6octlon 15-h of titlelo 5i?2lbUh/hi&ShOdS addltlolulIl.&t by
     this f@48tiOa, l1146 POrthA  Of this WINkWit 18 quoted klwvr

             “(b)   The Cwlseloa              la also          4uthorltrdto               ent8r
                    into rrmago8eAtr with                       tho    ~pproprS.ato
                    rgonolee      of    other 8kt08                   or tho ?ed*zal
                    NV@FZE8At   whonbr pOt0ntt.d ?ight# tO
                    kAOtit8   aocmulatod    under  t&o unemplor-
                    8-t   OUQWA8AtiOA   bV8   Of 0,    Of 8OZU
                    Sk to s or a & r a A or lam SUOh hV8        of
                    the Podera    OovmmsnC,     or both,  rr   om-
                    StitUtO     th@     k818    fOP            the p6mt            Of kn-
                    OfitS     uwaugh       l SfB@O              8p$M’OprhtO         -Or
                    t&&p       kma      Uhi#h        the hi88la                   ffsdr
                    v$l.lk      irir ud          mrm8blo   u to ell 8f-
                    hated intom                  md rlll not lrqlt in
                    w      #Ubrt.UitiAl        loS8        t0 tb         f=id.
                                                                                                409

HoQonblo           Coke 8. 8t#VOaaOll, pgr t


                          iodi~t.8         tht   tb    b&%ShtUlV   AOt OAlr inturd-
                          \rgOA th.      -?8      of   tb  h81A18810~ to mko n-
olprocal lr r            a a ge    88m Vitb
                                       a       OLbv    8tAt.8, kUt tht             it 4180
aaatmplatod the poerlbllltf 8? mking rrmbags8ratr rltb the
?odaml gorrrrmnt of tho saw tp that an grevldodfor
in tho Kllgon Bill.
    FhoPO 18 4AOth.P prorlrfa ai tba Texas UlmEplo~t   on-
    8108 Aot mblah m bar0 AOC OVW%OOkOd, Vbiak 18 15 (a) (5)
fiE? btiok    51Plb ti WSd# U. ?03.&OVSS
         ‘(5)       Tb        tom    '-10-t            8&u       AOt fcAOlAdO1
                   (B) fhkrtlsarlth mpet                to rhi8h mem-
                             plOwAt   OFt1Orr      18 payablr m-
                             dor Ub %WAplOmt     wtla8        l)r#-
                             ta lrtibllrbod b o Ast of Cacynrr~
                             prorldOd t&t tin Ooirrlan    I0 bon-
                                euthaxuod ts at.9 Into egru8eA8#
                    *        x ththr pPOp8?~iO#       WIdOr Slleh
                             Act of Curs,     . . . to provldo ro-
                             olprocbl tFut8sat to iadlVldual8rho
                             b&Ye, l?tU    •~     ~trntbl ?i&ItS
                             to kaofltr mdsr t&i8 Aat, raquhwd
                             rlghtr to uA08plo~t   caIp.nratlen
                             WldO? 8UllhASt O? -88,      OF *ho

                             to wlmplope8t       e-#-M
                             luab Aot Of -8,      &?Qti~                 l'i@tS
                             to boaofitr uhder tkl8 lot;
It qgo~n      thw that  this reetla %8 not lppllublr for three
mA80A8.      ?:?#t, th18 robrootia ?8btOS priurilr t0 t8S lb-
bllit?    rad kho r u u ltul     k  t
                                  rtablldmemt of -0 W'ditS, uid
OtherV$8.    hbr littl0 rpjbli-tia      80 tb *PA8   Of b@llO?ft#l
8oo&ad, tbo S\rpplr#Atuy krflt8 provldod ia tho Kl ore Bill
OOuLd     hB?dll         k     ~~trord      k   iw-          U     %A+A?lCJ’A.At        OWOA-
UtlaSt  878tOA'; thil'd,th. p?W'&O fA the &WW     80~81CMlVO?dd
mmlt    the bkto to eAtOr tsk QL 0&?'OOAOAtWhi0h WUld p0rAit
the WJIOAt   of bsaorlts A8 prua4.d auter th8 rilg@m    Bill.
                                                         w       that   n   ua      of the opip-
                                                                                                      410




.-
._,
         PaSSi.Ci&                             pFUOAt4d bl th. tOlO-
                      AOY t0 th. rocond fJuS#tfoo
' #u.m of Serutor horge, vhiob               1st

         'I? your 8Uto doer Aot oater trto SUOb an                          agrUUn,t,
         vould ?odonl rupplenantarymymmtr nmlt                               in nduc-
          tlaa    of tho 8tato saouat?'

  a0     U88     prinaiplO#      tht    U'S iJWOlYOd in Ql@Sti- EO. 2 U'S
  irrrolvudia        q\u#tbl      80.   1 u&d O~LI-YIP              la tb me,           t-t     18,
  ?odolrl #\lpp1~k~                ~~Ult#     Varild      AOt      ?O#Ult   ill   IWdUOti-
  a? tha Stat0 &mount 0~68 theugh t&               8tato did AOt Oator intO
  rucb   aa ~wnt               as protidOd   for lo tb rtir(lan Bill.
       Yo trurt that thr ?ongoLry                  uttr?#otorll~            ~8V.M         Jti
  fnqulr~.




                                  6, 1945